Citation Nr: 1547500	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for lumbar spine degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1977 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that reopened and granted the issue of entitlement to service connection for a lumbar spine disability and assigned an initial disability rating.  

In an August 2015 rating decision, the RO increased the evaluation for the lumbar spine disability to 20 percent for the entire appeal period.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Veteran is unemployed, and he reported to VA that he is in receipt of disability benefits from the Social Security Administration (SSA)).  See May 2013 Veteran statement.  The SSA records show that the Veteran receives SSA benefits in part for his lumbar spine disability and that the Veteran has argued that he is unable to sustain employment due to his back pain.  See e.g., SSA Adult Function Report.  Thus, TDIU has been reasonably raised by the record and is before the Board at this time.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

During the entire appeal period, the Veteran's lumbar spine disability is manifested by pain and pain on motion, to include during flare-ups, arthritis shown by x-ray findings, forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; but not by forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes having a duration of at least 4 weeks but less than 6 weeks in 12 months.    


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial disability rating greater than 20 percent for the Veteran's lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5243 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and an initial disability rating and effective date have been assigned for the lumbar disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board notes that the Veteran was provided pre-adjudication notice in November 2011 regarding how to substantiate the underlying claim for service connection and how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in January 2012 and May 2014.  The examiners each conducted an examination and provided sufficient information regarding the Veteran's disability manifestations such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  The Board acknowledges the Veteran's argument in his June 2012 notice of disagreement that he does not feel that the January 2012 VA examiner conducted a thorough examination.  However, there is no specific argument provided as to why the examination was not thorough.  Further, as the examiner noted the Veteran's subjective symptoms and provided objective medical findings, to include measured limitation of range of motion, the Board finds that the January 2012 examination is adequate for rating purposes.  

The Board acknowledges that the May 2014 VA examiner noted that the Veteran was scheduled for a June 2014 MRI of the lumbar spine.  However, the record showed that this scheduled MRI was not performed, as the Veteran was unable to tolerate the MRI.  See e.g., May 2014 to May 2015 VA treatment records.  

The Board acknowledges that private treatment records from Omni Family Clinic may be outstanding.  See e.g., June 2012 Form 21-4142; June 2012 notice of disagreement (Veteran reported that since the January 2012 VA examination, he has been seen by a private primary care doctor for his back).  The Board notes that records from Omni Family Clinic dating from April 2012 to November 2012 are included in the records that were obtained from the SSA and are therefore associated with the claims file.  In July 2012, VA sent the Veteran a letter in which VA's receipt of the June 2012 Form 21-4142 was acknowledged, but that this provider charges for records release.  In this letter, VA notified the Veteran that VA does not have funds to pay for these fees and requested the Veteran to send these records to VA himself.  However, to this date, the Veteran has not responded.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA.    

Increased Rating

The Veteran contends that the current rating for his lumbar spine disability does not accurately depict the severity of his disability.    

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's lumbar spine disability is currently evaluated at 20 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (pertaining to intervertebral disc syndrome).  Application of this diagnostic code is proper, as DC 5243 contemplates the Veteran's lumbar spine symptoms, such as limitation of motion, and his diagnosis of a vertebral disc disability.    

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating.  See 38 C.F.R. § 4.71a, DC 5235-5243.

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  

Because the evidence shows incapacitating episodes during the appeal period of a duration of at least 1 week but less than 2 weeks in 12 months, the criteria for an evaluation of 10 percent based on incapacitating episodes under DC 5243 are met.  See January 2012 VA examination.  The Veteran has not reported and there is no medical evidence of incapacitating episodes due to the lumbar spine disability having duration of at least 4 weeks in 12 months.  Thus, an increased rating based on incapacitating episodes is not warranted under DC 5243 for the entire appeal period.  38 C.F.R. § 4.71a.   

Under the General Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235-5243.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

The Board notes that record shows lumbar spine arthritis shown by x-ray findings.  See e.g., January 2012 and May 2014 VA examinations.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The lumbar vertebrae are considered to be a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45.  

The Veteran is competent to report his symptoms, and the Board finds that these reports are credible.  During the entire appeal period, the Veteran has complained of pain on motion.  See e.g., January 2012 and May 2014 VA examinations.  There is also objectively measured limitation of motion during the appeal period.  See e.g., January 2012 and May 2014 VA examinations.  Therefore, evaluation of the Veteran's arthritis depends on the extent of functional impairment of the lumbar spine's motion.

During the entire appeal period, the objective evidence shows objective limitation of forward flexion of the thoracolumbar spine of at worse 60 degrees, and objective evidence of pain at 50 degrees is shown.  See May 2015 VA primary care note; May 2014 VA examination.  Muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour is also shown.  See e.g., May 2014 VA examination.  There was no additional limitation due to the Deluca factors, including due to flare-ups that limit physical activity, weakness, stiffness, or fatigability, even with repetitive motion.  See January 2012 and May 2014 VA examinations.  Given that the objective evidence shows measured forward flexion limited to at most 50 degrees when considering pain on motion, and muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour is shown, the criteria for a 20 percent rating under the General Formula for spine disabilities are met for the entire appeal period.  

The Board acknowledges that the record includes August 2012, May 2013, and May 2015 VA primary care notes, in which the Veteran's forward flexion was noted as limited to 30 degrees by provider K. S.  It is unclear in each record whether K. S. was referring to forward flexion of the cervical spine or thoracolumbar spine; therefore, the Board resolves doubt in favor of the Veteran and finds that these notations refer to the thoracolumbar spine forward flexion.  Significantly, however, all the remaining objective medical evidence of record shows limitation of forward flexion of the thoracolumbar spine that is at least 20 degrees less limited.  See e.g., January 2012 VA examination (showing objectively measured forward flexion limited to 80 degrees with no objective evidence of painful motion); June 2012, July 2012, August 2012, October 2012, and November 2012 private treatment records from Omni Family Clinic (showing full range of motion with pain); February 2013 VA physical therapy note (showing trunk flexion to knees, pain across L5 at end range); August 2013 VA physical medical rehab note (showing that Veteran had tightness but no pain on forward flexion when bending with fingertips to ankle; assessing the Veteran with chronic extension-based low back pain); May 2014 VA examination (showing forward flexion limited to 50 degrees when considering pain on motion); May 2015 VA primary care note (showing objectively measured forward flexion limited to 60 degrees less than a month after forward flexion was measured as limited to 30 degrees in the aforementioned May 2015 VA primary care note).  

Because all the remaining objective medical evidence of record shows limitation of forward flexion of the thoracolumbar spine that is at least 20 degrees less limited, to include on physical examinations that were performed close in time to the August 2012, May 2013, and May 2015 VA primary care notes, the Board finds that the August 2012, May 2013, and May 2015 VA primary care notes show brief worsenings in severity of the Veteran's symptoms, and that the Veteran's overall disability picture is inconsistent with a higher evaluation of 40 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007)).  

On review, besides the aforementioned brief worsenings in symptoms, the objectively measured functional impairment of the lumbar spine's motion on forward flexion, to include the impact of the DeLuca factors, does not nearly approximate forward flexion limited to 30 degrees or less, which is the level required for a 40 percent rating under the General Formula for spine disabilities and under DC 5243.  There is no lay report or medical evidence to indicate favorable ankylosis, and though the Veteran has reported difficulty straightening his back due to pain, there is no lay report or objective evidence of unfavorable ankylosis, which is the fixation of the entire spine or the thoracolumbar spine in flexion or extension.  See May 2014 VA examination (VA examiner noted that there is no ankylosis).  

For these reasons, the currently assigned 20 percent rating is confirmed, and a rating greater than 20 percent is denied for the entire period on appeal.  

The Board notes that no objective neurological abnormality, including radiculopathy or bowel or bladder impairment, is shown during the appeal period.  See e.g., August 2013 VA physical medicine rehab note (stating that while the Veteran's history suggests previous right-sided radiculopathy, his current left sided symptoms seem more likely related to SI joint pain than radicular pain; Veteran also denied numbness and tingling in the lower extremities); January 2012 and May 2014 VA examinations (finding no objective neurological abnormality); June 2015 VA physical medical rehab consult (Veteran denies bowel or bladder problems).  Therefore, a separate rating for an objective neurological abnormality associated with the lumbar spine disability is not warranted.  See 38 C.F.R. § 4.71a, DC 5235-5243, Note (1).

At no point during the applicable rating period have the criteria for a rating higher than 20 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against findings that a rating higher than 20 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected lumbar spine disability, which is manifested by pain and pain on motion, to include during flare-ups, arthritis shown by x-ray findings, forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for a lumbar spine disability, rated as 20 percent disabling; and, hemorrhoids, rated as noncompensable.  The Veteran has at no point during the current appeal indicated that his service-connected lumbar spine disability results in further disability when looked at in combination with his other service-connected disability.  



ORDER

Entitlement to an initial disability rating greater than 20 percent for the lumbar spine disability for the entire appeal period is denied. 


REMAND

Because there was an inferred claim for entitlement to a TDIU, the Veteran should be provided with appropriate notice, and be scheduled for a VA general medical examination regarding TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. After completing the above development, please schedule the Veteran for a VA general examination regarding TDIU.  Forward the claims file to the examiner for review of the case.  
  
The examiner is asked to please interview the Veteran as to his education, training, and work history.  Assess the impact of the Veteran's service-connected disabilities alone on his ability to perform physical and mental tasks in a work-like setting.  

3. Thereafter, adjudicate the matter of TDIU, to include consideration of extrashedular TDIU, and furnish the Veteran a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


